Title: [Diary entry: 1 October 1789]
From: Washington, George
To: 

Thursday 1st. Exercised in my Carriage in the forenoon. The following company dined here to day. viz.— Mr. Read of the Senate, Colo. Bland and Mr. Madison of the House of Representatives—Mr. Osgood and his Lady Colo. Duer his Lady and Miss Brown Colo. Lewis Morris & Lady—Lady Christiana Griffin and her Daughter and Judge Duane & Mrs. Greene. Mr. Thomas Nelson joined my Family this day. Dispatched Many of the Comns. for the Judiciary Judges, Marshalls and Attorneys this day with the Acts.